Citation Nr: 1526948	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  06-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating higher than 30 percent for left hip arthroplasty residuals since October 1, 2008.  


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to July 1997.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2014 decision of the United States Court of Appeals for Veterans' Claims (Veterans Court).  The appeal originated from a July 2005 rating decision of the RO in Philadelphia, Pennsylvania.  Original jurisdiction over the claims file was subsequently transferred to the VA RO in Cleveland, Ohio.  

The Veteran requested a hearing before the Board.  A Travel Board hearing was scheduled in October 2009.  The Veteran failed to appear.  He has not requested that the requested hearing be rescheduled.  His request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In a May 2013 decision, the Board denied a rating in excess of 10 percent for traumatic arthritis of the left hip from March 8, 2005 to November 30, 2006, granted a separate 10 percent rating for inability to cross the left leg over the right leg, granted a separate 10 percent rating for instability of the left hip, and denied a rating in excess of 30 percent for left hip arthroplasty residuals since October 1, 2008.  The Veteran appealed the Board's decision to the Veterans Court.  In a memorandum decision dated in October 2014, the Veterans Court vacated that portion of the Board's May 2013 decision which denied a disability rating greater than 30 percent for arthroplasty residuals since October 1, 2008 and remanded that issue to the Board for additional development.  

The Veterans Court also modified portions of the May 2013 decision (the Conclusions of Law and Order) addressing the ratings in effect prior to the August 1, 2007 effective date for the temporary total rating.  The Veterans Court determined that, rather than vacate the Board's decision, and order it to make these changes, the Veterans Court would simply modify the Board's decision.  The Veterans Court specifically noted that "[t]his modification does nothing more than clarify the Board's decision.  It in no way alters the Board's substantive findings.  The appellant has abandoned his right to challenge those findings on appeal."

The Board has considered whether the issue of entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) is a component of the current rating issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  In this case, the Veteran has not asserted that his left hip disability or any combination of service-connected disabilities has rendered him unemployable.  Indeed, the most recent evidence indicates that he was employed full-time as a truck driver.  Accordingly, the Board concludes that the issue of TDIU entitlement on either a schedular or extraschedular basis has not been raised by the record.  

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

Since October 1, 2008, the Veteran's left hip arthroplasty residuals have been manifested by residual weakness, pain, or limited motion that is moderately severe but is not markedly severe.


CONCLUSION OF LAW

Since October 1, 2008, the criteria for a disability rating of 50 percent are met for status-post left hip arthroplasty; the criteria for a rating higher than 50 percent are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In this case, the period which remains on appeal is limited to the period since October 1, 2008, during which a 30 percent rating is assigned under Diagnostic Code 5010-5054 for prosthetic hip replacement.  

Under Diagnostic Code 5054, prosthetic replacement of the head of the femur or of the acetabulum warrants a 100 percent rating for a one-year period following implantation of the prosthesis.  Thereafter a minimum rating of 30 percent is warranted.  However, a 50 percent rating is warranted if there are moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted if there is markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis.  A 90 percent rating is warranted of there is painful motion or weakness such as to require the use of crutches following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5054.  

As noted above, the issue currently before the Board was previously decided by the Board, and that decision was vacated by the Veterans Court.  The reasoning of the Veterans Court in vacating the Board's May 2013 decision is focused on the Court's interpretation of the rating criteria under Diagnostic Code 5054, and its conclusion that those criteria are not defined in the regulations so as to create a "cognizable standard" (as compared with regulations governing muscle injuries which specifically define similar terminology).  

Specifically, the Veterans Court found that the term "moderately severe," when viewed in the context of Diagnostic Code 5054 and its use of the term "markedly severe" at the 70 percent level, seems to mean that a veteran is entitled to a 50 percent disability rating if he has "extreme pain that is not so bad" and also implies that a veteran can have severe pain that is less than moderate, "pain that is perhaps 'gently severe' or 'benignly severe.'"  

The Veterans Court also found that the term "moderately severe" creates a micro reduction of rating categories which can only foster "doubtful evidentiary interpretations that breed remands."  The Veterans Court noted that none of the medical dictionaries that it regularly consults defines "moderately severe" and that the term "moderately severe" does not appear to be a regularly used medical term of art in the context of joint disorders.  

While not purporting to invalidate this portion of the regulation, the Court's discussion strongly suggests that it found the term "moderately severe" to be undefinable, and to be irreconcilable with the term "markedly severe," so as to render the basic structure of Diagnostic Code 5024 essentially unworkable, at least with respect to determining the applicability of the 50 percent criteria.  

While the Veterans Court found that the term "moderately severe," as used under Diagnostic Code 5054, is currently undefined, and may perhaps be undefinable, and that it does not create a cognizable standard, the Veterans Court essentially instructed the Board to provide a definition for that term, and to apply it, cautioning that, "to avoid another remand, [the Board] should very carefully explain the definitions it assigns to the [Diagnostic Code] 5054 standards and its application of those definitions."  

The Board must interpret the holding of the Veterans Court in the full context of its discussion of the rating criteria-in particular, its apparent finding as to the definitional irreconcilability of the term "moderately severe" within the structure of Diagnostic Code 5054.  While the Veterans Court also clearly described flaws in the Board's discussion of the evidence, the Board interprets the holding of the Veterans Court as essentially excluding the possibility that the presence of "moderately severe" residuals could be denied by the Board without the Board first providing a definition for a term which the Court has strongly suggested is undefinable.  

The order of the Veterans Court is the law of the case.  See Chisem v. Gober, 10 Vet. App. 526 (1997).  The Board also observes that it does not have the authority to modify or amend the regulations promulgated by the VA Secretary.  

The Board finds that the law of the case, as gleaned from the decision of the Veterans Court, is that the Veteran in this case is entitled to at least a 50 percent rating for left hip arthroplasty residuals since October 1, 2008.  The Board's focus thus turns to whether any higher rating is warranted during this period.  

While most of the discussion of the Veterans Court was focused on the 50 percent rating criteria, its findings can also be abstracted and applied in a general manner to all rating levels under Diagnostic Code 5054.  The Veterans Court noted that the Board analyzed whether "residuals of the left hip replacement" were "moderately severe," but first should have determined whether there is weakness, pain, or limitation of motion, and then separately analyzed the symptoms associated with each category to determine whether they are "moderately severe."  It also noted that the disjunctive nature of the Diagnostic Code indicates that there need only be "moderately severe" symptoms in one of the three listed categories to be entitled to a 50 percent disability rating.  These findings can be generally applied to all rating levels and will form the structure of the Board's discission below.  

The Veterans Court also addressed the Board's consideration of factors such as the Veteran's continuation of fulltime employment with no indication that he sought time off or was unable to perform any aspect of his job; the fact that his ability to perform the tasks of employment meant that he was able to walk, climb, sit, lift, and perform other manual activities; the fact that he sought treatment for other disorders during the period in question, but not for the left hip disability; and the fact that he does not use assistive devices or narcotic pain medications.  The Veterans Court found that that, in addressing these factors exclusively, the Board strayed beyond the bounds of Diagnostic Code 5054 and held the Veteran to a standard that the diagnostic code does not countenance.  The Veterans Court found that the Board should instead have focused on the May 2010 and December 2012 VA examination reports in determining whether the rating criteria were met.  

While the specific examples cited by the Veterans Court relate to the criteria for a 50 percent rating, which the Board has already determined is warranted under the law of this case, the Board will focus on the evidence cited by the Veterans Court, i.e., the VA examination reports, in determining whether any higher rating is warranted.  

In addressing the instruction of the Veterans Court that the Board should carefully explain the definitions it assigns to the Diagnostic Code 5054 standards and its application of those definitions, the Board notes that the term "markedly severe" is not defined under VA regulations, nor are the individual terms "marked," "markedly," or "severe."  Those terms also do not appear to have a generally accepted medical definition.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  

The adjectives "marked" and its related form "markedly" are defined as strikingly noticeable or conspicuous.  Synonyms include striking, outstanding, obvious, and prominent.  See "marked," The American Heritage Dictionary of Idioms <Dictionary.com http://dictionary.reference.com/browse/marked>.  

The adjective "severe" in the medical context is defined as grave or critical, and also extreme.  "severe," The American Heritage Dictionary of Idioms, Retrieved May 26, 2015, <Dictionary.com http://dictionary.reference.com/browse/severe>.  

Thus, while the term "severe" is defined in terms of degree, the term "markedly" is defined in terms of the capacity for outward observation, i.e., whether something is noticeable or obvious.  

The Board finds that the most reasonable interpretation of "markedly severe" within the context of the rating criteria of Diagnostic Code 5054 is that "severe" modifies "weakness, pain, or limitation of motion" and that "markedly" modifies "severe."  In other words, to warrant a 70 percent rating, either weakness, pain, or limitation of motion, must be present and must be "severe" in degree, and the severity of such weakness, pain, or limitation of motion must be strikingly noticeable, obvious, or conspicuous.  

The Board observes that, under this definition, symptomatology that is "arguably severe" or "potentially severe" would not meet the definition of "markedly severe" as this would render the severity non-obvious or inconspicuous.  Moreover, it is the severity of weakness, pain, or limitation of motion that must be "marked" or obvious, and not the symptoms themselves.  

Turning to the two-step analysis prescribed by the Veterans Court, the Board finds that the Veteran's left hip arthroplasty residuals have resulted in current residual weakness, pain, and limitation of motion.  This was specifically found by the December 2012 VA examiner.  

The Board also finds that the residual weakness, pain, and limitation of motion are not markedly severe.  Indeed, the December 2012 VA examiner described the residual impairment as "[i]ntermediate degrees of residual weakness, pain or limitation of motion."  The examiner noted that, during flareups, "left hip pain would limit functional ability to a mild to intermediate degree.  This functional impairment would be in the form of pain and mild limitation of motion that would be dependent on the level and degree of physical activity or movement."  

The report of VA examination in May 2010 reveals that the Veteran complained of flare ups of pain.  "During a flare-up or following repetitive use,[he will] be additionally limited by pain."  The Veteran reported "intermittent left hip pain that he describes as discomfort that rates as a 6-7/10."  The Board finds that, while this is evidence of current residual pain, it does not suggest that such pain is markedly severe.  Presuming that the scale of 1 to 10 is a scale of severity, the Veteran's own account of pain at 6-7 suggests pain at the high end of the moderate range.  With the definition of "markedly" severe understood to mean conspicuously or obviously severe, a description of symptoms on the high end of moderate does not meet or approximate that definition.  While such symptoms may be approaching severe, or even arguably severe, the criteria require that the severity of symptomatology must be obvious.   

The Veteran reported to the May 2010 examiner that he experienced weakness in the left "leg" compared to the "left" (presumably right).  The Veteran also complained to the May 2010 examiner of "about an hour of morning stiffness in his left hip" and that he "has a lack of endurance in the left hip for walking long distances."  Objectively, the Veteran's gait was unremarkable.  There were no callosities or breakdown, and no abnormal shoe wear pattern that would indicate abnormal weight bearing.  There was no ankylosis or constitutional signs of inflammatory arthritis.  

Regarding range of motion, the Board notes that normal flexion of the hip is 125 degrees.  Normal extension is 0 degrees.  Normal abduction is 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

In May 2010, flexion of the left hip was measured from 0 to 95 degrees; extension was measured from 0 to 30 degrees; adduction was measured from 0 to 30 degrees; abduction was measured from 0 to 45 degrees; external rotation was measured from 0 to 45 degrees; and, internal rotation was measured from 0 to 30 degrees.  There was objective evidence of pain at the end of passive range of motion in flexion.  During a flare up or following repetitive use, the Veteran was not by additional affected by weakened movement, excess fatigability, or incoordination.  The Veteran denied any deformity, instability or giving way, locking, effusion, episodes of dislocation or subluxation, swelling, redness, heat, or drainage in the left hip.  

In December 2012, the Veteran stated that there was a "feeling" like his left hip would pop out.  He reported "flare-ups" marked by "increased left hip pain" "after prolonged standing or sitting, heavy lifting, or getting into or out of his vehicle."  Left hip flexion was measured from 0 to 125 degrees with no objective evidence of painful motion.  Extension was measured to 0 degrees with no objective evidence of painful motion.  Internal rotation was measured from 0 to 15 degrees with the knee at 90 degrees, with painful motion beginning at 15 degrees.  Internal rotation was measured from 0 to 20 degrees with the leg extended at 0 degrees with objective painful motion at 20 degrees.  External rotation was measured from 0 to 25 degrees with the knee at 90 degrees with no objective painful motion, and measured from 0 to 35 degrees with the leg extended at 0 degrees with no objective painful motion, but with subjective verbal complaint of pain and resistance to further movement.  Abduction was measured to 25 degrees with complaint of pain at 25 degrees.  Adduction was measured to 20 degrees with complaint of pain at 20 degrees.  The Veteran was able to repeat all motions three times.  There was also localized tenderness and pain.  Range of motion testing was found to be limited due to lack of cooperation and full effort.  

Thus, while there is evidence of painful motion and limited motion, in light of measured range of motion that is in some cases normal, and in all cases greater than 50 percent of normal on flexion, extension, and abduction, the evidence does not establish that such painful and limited motion is markedly severe.  Rather, it is more accurately characterized as moderately limited.  

On examination in December 2012, the Veteran reported that his left thigh muscle had become weaker since his surgery.  However, the examiner described muscle strength as 5 out of 5 on flexion, abduction, and extension.  Testing was negative for hip abductor muscle weakness.  Thus, while there is evidence of decreased strength, in light of the normal findings for strength in December 2012, the evidence does not establish that such decreased strength is markedly severe.  In other words, strength which is clinically normal cannot reasonably be characterized as obviously severe.  

Also significant are the functional effects of the Veteran's disability.  The report of VA examination in December 2010 reveals the Veteran's account that he experiences symptoms that "interfere[] with [his] occupational functioning and daily activities in that being a truck driver, he has to shift gears using his left leg and has to climb in and out of his truck cab and trailer."  He also noted that he "works on a dock and has to drive a forklift as well.  He is in a tight position in the forklift for a few hours, and all this climbing takes a toll on his leg."  He could walk through a parking lot and stand for 20 to 30 minutes.  

The report of VA examination in December 2012 reveals that the Veteran was still employed as a truck driver.  The examiner noted that "flare-ups of left hip occur during his duties as a truck driver when getting into or out of his vehicle."  However, the examiner stated that the left hip replacement did not affect his ability to perform that employment.  

The Board acknowledges that the Veteran's left hip disability impacts his occupational function and his ability to conduct activities of daily life.  However, this is true of all rating levels.  Without some decrease in the Veteran's ability to conduct the activities of life, there would be no disability and thus no disability rating.  Here, in order to assign a rating in excess of 50 percent, the evidence must establish that the Veteran's weakness, pain, and limited motion are not only severe, but markedly or obviously so.  However, the findings for weakness, limitation of motion, and pain demonstrate impairment that is essentially moderate in degree, and in many cases either normal or near normal.  

Of course, the Board has acknowledged that the law of the case establishes that the Veteran's symptoms are "moderately severe."  However, the evidence in this case, to include the Veteran's account of his symptoms to treatment providers, does not establish symptoms that are markedly severe.  As set out above, the Board has defined the term "marked" in accordance with the general dictionary definition.  The Board has defined the term severe not only in accordance with the dictionary definition, but also in accordance with the clinical measures administered in this case.  For example, the pain scale from 1 to 10, the strength scale from 1 to 5, and the comparison of measured range of motion to normal range of motion.  As "severe" is defined as, among other things, "extreme," markedly severe findings would be at or near the extremes of these ranges.  In no case has the Veteran's weakness, pain, or limited motion been markedly severe.  

In sum, the evidence establishes the presence of weakness, pain, and limitation of motion; however, a preponderance of the evidence is against a finding that any such symptoms are markedly severe.  Accordingly, a disability rating in excess of 50 percent is not warranted.  

The Board has considered whether a separate compensable rating is warranted on the basis of leg length discrepancy.  The May 2010 VA examiner noted that there was a measured leg length discrepancy of 1.5cm.  The December 2012 VA examiner noted that there was a leg length discrepancy of 1 cm, and that this was the result of the left hip replacement.  However, under Diagnostic Code 5275, the minimum compensable 10 percent rating requires a discrepancy of at least 3.2 cm.  Accordingly, a separate compensable rating is not warranted.  

The Board has also considered whether a separate rating is warranted on the basis of surgical scar residuals; however, the December 2012 examiner found that the scar is not painful or unstable.  It was described as measuring 11.5 cm x .6 cm.  It was linear, superficial, nonpainful, and nonadherent.  Accordingly, a separate compensable rating for scar residuals is not warranted.  

For these reasons, the Board finds that, while the Veteran is entitled to a 50 percent rating for his service-connected left hip arthroplasty residuals since October 1, 2008, the weight of the evidence is against the assignment of a schedular rating in excess of 50 percent, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left hip impairment is worse than is reflected by the originally assigned rating.  The symptomatology associated with his service-connected left hip disability includes 
pain, limited motion, stiffness, weakness, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the hip provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's left hip disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

Duties to Notify and Assist

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Veterans Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  Pertinent to the period on appeal, the RO has also obtained two medical examinations regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board has remanded this appeal several times for additional development and has previously found that such development was substantially completed.  The Veteran has made no assertion to the contrary, and the decision of the Veterans Court did not identify any failure to develop the appeal that could be remedied by further remand.  The Board concludes that no further notice or assistance is necessary.  



ORDER

Since October 1, 2008, a disability rating of 50 percent, but not higher, for left hip arthroplasty residuals is granted.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


